Order of business
The final draft of the agenda for this sitting, as agreed by the Conference of Presidents meeting on Wednesday, 16 May 2007, in accordance with Rules 130 and 131 of the Rules of Procedure, has been circulated. It has been requested that the draft be amended as follows:
Tuesday:
The Group of the Greens/European Free Alliance has moved that the final vote on Mrs Aubert's report on organic production and labelling of organic products be deferred to the June part-session in Strasbourg.
on behalf of the Verts/ALE Group. - (IT) Mr President, ladies and gentlemen, I would just like to clarify our request to postpone the vote until the June part-session. Our request is made for reasons of 'legislative technique', a somewhat mysterious term meaning that, in our opinion, postponing the vote for a few weeks could help our institution to negotiate an outcome that is positive, or at least more positive than the situation that would arise if we were to vote on this draft tomorrow. As you are aware, this issue holds great importance for the citizens. For this reason we have called for the legal basis supported by Parliament as a whole to be changed. I call on my fellow MEPs to support our request for postponement of the vote, rather than referring the draft back to committee.
I take it that this justification was also an argument in favour of the motion, so now we need someone to put the case against it.
on behalf of the PPE-DE Group. - Mr President, much as I hate to disagree with Mrs Frassoni, we deferred the Aubert report at the last part-session and sent it back to the Committee on Agriculture and Rural Development. There seems to be little chance of achieving a legal base and for that reason all of the coordinators, bar the Verts/ALE Group, agreed that this matter should go to the final vote during this part-session - that vote is due to take place tomorrow. I have to ask my colleagues and all the other Groups who agreed through their coordinators in committee that we reject this proposal from the Verts/ALE Group and that we have the final vote tomorrow.
(Parliament rejected the motion.)
The Group of the European People's Party (Christian Democrats) and European Democrats and the Socialist Group in the European Parliament have requested that the debate on the statements by the Council and the Commission on the situation in Palestine should not be concluded by the submission of motions for a resolution.
on behalf of the PSE Group. - (DE) Mr President, last time round, our group was very clear in expressing its position on the Palestine issue, particularly as regards the recognition of the Palestinian Government.
I do believe, though, that, in difficult times such as these, we in this House have to start by finding a line on which we can all agree, and for that there have not yet been enough talks, while, moreover, events in Palestine are threatening to overtake us, so that we are in a situation in which a half-baked resolution without any really broad basis would certainly not help, particularly when there is a visit by you in the offing, and so I propose that the resolution be withdrawn for these reasons - not out of any change of opinion on our part, but rather because we want to find sufficient time for talks with the other groups.
Mr President, I am not entirely opposed to the request.
Admittedly, I regret that we cannot have a resolution and that we cannot adopt the very constructive resolution on which the Conference of Presidents reached an agreement on Wednesday. I do, however, understand Mr Swoboda's argument.
If I express a few regrets, it is simply because this is exactly the message that we need, so that we can address it to this people and give it back a bit of hope and breathe a bit of life back into what remains of its very fragile institutions.
I am therefore in favour of Mr Swoboda's proposal, but I propose that the Conference of Presidents examine calmly, on Thursday, how we might mark the 40th anniversary of Resolution 242, since the mini-session will coincide exactly with this 40th anniversary. I suggest that the consensus that we have managed to build together on this major issue at the Conference of Presidents should also be formalised on the occasion of this 40th anniversary.
(Parliament adopted the motion.)
(The agenda was therefore adopted.)